198 F.2d 928
Arthur W. GIBSONv.UNITED STATES of America, United States Maritime Commission, appellant.
No. 10758.
United States Court of Appeals Third Circuit.
Argued September 8, 1952.
Decided September 17, 1952.

On appellee's petition to dismiss appeal.
See also D.C., 100 F.Supp. 954.
Thomas E. Byrne, Jr., Philadelphia, Pa. (Krusen, Evans & Shaw, Philadelphia, Pa.), Gerald A. Gleeson, U. S. Atty., Philadelphia, Pa., for appellant.
Freedman, Landy & Lorry, Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and HASTIE, Circuit Judge.
PER CURIAM.


1
The petition to dismiss the appeal in the above entitled case for failure to file the appellants' brief within the time prescribed by the Rules of this Court will be denied but in this connection attention is called to the per curiam opinion filed in the case of Brabazon v. Belships Co., Ltd., Skibs, A/S, 3 Cir., 198 F.2d 928, and the statements therein made by this Court.